             Case 1:21-cv-01268 Document 2 Filed 05/07/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




HINDU AMERICAN FOUNDATION
910 17th Street NW, Suite 316A
Washington, DC 20006
                                                              Civil Action No.
                      Plaintiff,
                                                              DISCLOSURE OF CORPORATE
               v.                                             AFFILIATIONS AND
                                                              FINANCIAL INTERESTS
SUNITA VISWANATH
361 Warren Street
Brooklyn, New York 11201-6412;
RAJU RAJAGOPAL
6456 Mystic Street
Oakland, California 94618-1347;
RASHEED AHMED
6321 W. Dempster Street, Suite #295
Morton Grove, Illinois 60053;
JOHN PRABHUDOSS
2055 26th Street S, Apt. 401
Arlington, Virginia 22206-2892;
AUDREY TRUSCHKE
1404 Grand Street, Apt. 4B,
Hoboken, New Jersey 07030-2398; AND
DOES 1-20,

                      Defendants.



       Pursuant to Federal Rule of Civil Procedure 7.1, and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for Hindu American Foundation (a private, non-governmental party) hereby certifies that

Plaintiff Hindu American Foundation has no parent corporation, and no public corporation owns

more than 10 percent of its stock.
            Case 1:21-cv-01268 Document 2 Filed 05/07/21 Page 2 of 2




Dated: May 7, 2021                     Respectfully submitted,

                                       By: ______________________________
                                           Ryan J. Stonerock, Esq.
                                           (D.C. Bar No. 1632636)
                                           Dilan A. Esper, Esq.
                                           (Pro hac vice to be filed)
                                           Jordan A. Gonzales, Esq.
                                           (Pro hac vice to be filed)

                                           HARDER LLP
                                           132 South Rodeo Drive, Fourth Floor
                                           Beverly Hills, California 90212
                                           Telephone: (424) 203-1600
                                           RStonerock@HarderLLP.com
                                           DEsper@HarderLLP.com
                                           JGonzales@HarderLLP.com

                                           By: /s/ David C. Tobin_______________
                                           David C. Tobin, Esq. D.C. Bar #395959
                                           TOBIN O’CONNOR & EWING
                                           5335 Wisconsin Avenue NW, Suite 700
                                           Washington, D.C. 20015
                                           Telephone: (202) 362-5900
                                           DCTobin@TobinOConnor.com

                                           Counsel for Plaintiff
                                           Hindu American Foundation
